DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
	Re. claim 1: The phrase “in the storage based on combination information” as recited in line 14 appears to be --in the storage based on a combination information--.
		The phrase “and storage information including the component type” as recited in line 16 appears to be --and a storage information including the component type--.
	Re. claim 2: The phrase “and the related component feeding unit of the related components” as recited in lines 7 and 8 appears to be --and the related component feeding unit supplying the related components--.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	The phrase “a storage” as recited in line 4 in claim 1. This limitation invoke 112(f), whose corresponding structure is found in Figure 2 and paragraph [0040] as being a feeder storage 60.
	The phrase “a unit exchange device” as recited in line 5 in claim 1. This limitation invoke 112(f), whose corresponding structure is found in Figure 2 and paragraph [0040] as being a loader 50.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “a storage configured to store the component feeding unit” as recited in line 4 renders the claim vague and indefinite. According to the limitation as recited in lines 2 and 3, there are a plurality of component feeding units. It is unclear as to which component feeding unit is indicated. 
		The phrase “wherein the component feeding unit is provided with a specific component feeding unit that supplies specific components having the same component type and different characteristic ranks for each unit” as recited in lines 7-9 renders the claim vague and indefinite. It is unclear as to what each unit is indicated. 
		The phrase “a combination of a characteristic rank of the specific component” as recited in lines 14 and 15 renders the claim vague and indefinite. According to the limitation as recited in line 8, there are a plurality of specific components. It is unclear as to which specific component is indicated. 
		The phrase “a component type of the related component corresponding to the characteristic rank” as recited in lines 15 and 16 renders the claim vague and indefinite. According to the limitation as recited in lines 9 and 10, there are a plurality of related components. It is unclear as to which related component is indicated. 
	Re. claim 3: The phrase “the selected specific component feeding unit” as recited in lines 4 and 5 lacks antecedent basis. 
		The phrase “the selected related component feeding unit” as recited in line 7 lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (WO 2017/033268 A1) in view of Yoshiyuki et al. (JP-2003283199 A).
	Fan et al. teach a component mounting system comprising: a component mounter (20, as shown in Fig. 2, paragraph [0019]) configured to pick up components supplied from multiple component feeding units (30, as shown in Figs. 1 and 2, paragraph [0019]-[0020]) and mount the components on a board (S, as shown in Fig 2, paragraph [0022]); a storage (60, as shown in Fig. 5, paragraphs [0020]-[0021] and [0028]) configured to store the component feeding unit; and a unit exchange device (50, as shown in Figs. 2 and 4, paragraphs [0021], [0026, and [0027]] configured to automatically exchange the component feeding units between the component mounter and the storage.
	However, Fan et al. silent the component feeding unit, which is provided with a specific component feeding unit that supplies specific components having the same component type and different characteristic ranks for each unit, and a related component feeding unit that supplies related components. Yoshiyuki et al. teach a component mounting system including a specific component feeding unit (1, as shown in Fig. 1, paragraph [0019]) that supplies specific components (12, a first component, as shown in Fig. 2, paragraphs [0019]-[0022]) having the same component type and different characteristic ranks for each unit, and a related component feeding unit (5, as shown in Fig. 2, paragraph [0023]) that supplies related components (15, a second component, paragraph [0023]),  and a control section (7, Fig. 2, paragraphs [0024]-[0027]), such as a selection section (paragraph [0024]), configured to select a combination of the specific component feeding unit and the related component feeding unit from the component feeding unit stored in the storage (8, as shown in Fig. 2, paragraph [0028]) based on combination information indicating a combination of a characteristic rank of the specific component and a component type of the related component corresponding to the characteristic rank, and a storage information (13, Fig. 1, paragraphs [0026]-[0028]) including the component type and a position and the component feeding unit stored in the storage and the characteristic rank of the specific component, and configured to control the unit exchange device to take out the combination of the specific component feeding unit and the related component feeding unit from the storage and to convey the combination to the component mounter. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a component mounting system of Fan et al. by the component feeding providing with a specific component feeding unit that supplies specific components and a related component feeding unit that supplies related components and a control section with a selection section as taught by Yoshiyuki et al. in order to mount incompatible components, variations in characteristics of each component, on the same circuit board.
	Re. claim 2: Fan et al., modified by Yoshiyuki et al., also teach that the component mounter is provided with a supply available area (20A, Fig. 2, paragraph [0024]) in which the component feeding units can supply the components and a supply non-available area (20B, Fig. 2, paragraph [0024]) in which the component feeding unit cannot supply the components, the supply available area and the supply non-available area being vertically arranged. 
		Since the scope of the claimed invention is the mounting system, the phrases “the selection section selects a combination of the specific component feeding unit supplying the specific components of the same component type and the related component feeding unit of the related components corresponding to the characteristic rank of the specific component feeding unit, when a component shortage is expected in the specific component feeding unit in the supply available area, and the control section controls the unit exchange device to arrange the combination of the specific component feeding unit and the related component feeding unit in the supply non-available area” as recited in lines 6-13 describe the processes how the selection section selects and how the control section controls in the mounting system. It is noted that the limitations as recited in lines 6-13 can be drafted to recite the intended working environment. 
	 Re. claim 3: Fan et al., modified by Yoshiyuki et al., also teach that the component feeding units (30) are exchanged from the supply available area (20A, Fig. 2) and supply non-available area (20B, Fig. 2) such that the selected specific component feeding unit is arranged at a position in the supply non-available area corresponding to the proper position of the specific component feeding unit in the supply available area in an up-down direction as shown in Fig. 2, and the selected related component feeding unit is arranged at a position in the supply non-available area corresponding to the proper position of the related component feeding unit in the supply available area in the up-down direction as shown in Fig. 2.
	Re. claim 4: Fan et al., modified by Yoshiyuki et al., also teach that when the component shortage occurs in the specific component feeding unit in the supply available area, the control section controls the unit exchange device (50) such that a combination of the specific component feeding unit with the component shortage and the related component feeding unit arranged in the supply available area and a combination of the specific component feeding unit and the related component feeding unit arranged in the supply non-available area are automatically exchanged as shown in Figs. 2-5 (paragraphs [0044] – [0046]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. in view of Yoshiyuki et al., and further in view of Michihiko et al. (JP-2017163155 A).
	Fan et al., modified by Yoshiyuki et al., teach all limitations as set forth above, but silent whether the specific component is a light-emitting element and the related component is a resistance element electrically connected to the light-emitting element. Michihiko et al. teach a feeder component including a combination of a light-emitting element and a resistance element mounted on a circuit board in order to determine whether the variation range for the resistance value of the resistant component is settled within the allowable range for the resistance value of the resistant component that can be combined with the LED component (see also abstract). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a component mounting system of Fan et al., modified by Yoshiyuki et al., by a light-emitting element as the specific component and a resistance element as the related component as taught by Michihiko et al. in order to prevent a defective mounting circuit board from being produced by an artificial work error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729